Appeal by the defendant from a judgment of the Supreme Court, Queens County (McDonald, J.), rendered August 27, 1998, convicting him of robbery in the second.degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, his detention for the purpose of a showup was based upon reasonable suspicion and was justified (see, People v Hicks, 68 NY2d 234; People v Archibald, 269 AD2d 602; People v Sharpe, 259 AD2d 639). The defendant’s contention that the showup identification was unduly suggestive is without merit (see, People v Duuvon, 77 NY2d 541; People v Blunt, 276 AD2d 495). Altman, J. P., Gold-stein, H. Miller and Smith, JJ., concur.